El Juez Asociado Señob Flanco Soto,
emitió la opinión del tribunal.
Esta es nna acción sobre negatoria de servidumbre de Inces y vistas. En la demanda en síntesis se alega: que demandante y demandado son dueños respectivamente de dos fincas urbanas radicadas en la calle de Hostos, ciudad de Mayagiiez, y separadas entre sí por un callejón, propiedad del demandante, que mide una anchura aproximada de dos pies; que por el lado oeste de la casa de los demandados y en la muralla de ese lado, dichos demandados tienen abier-*109tas cuatro ventanas de grandes dimensiones con vistas rec-tas sobre la finca del demandante; y que en el registro de la propiedad no existe nota, inscripción ni mención de dere-cho alguno por el cual se haya constituido la finca del de-mandante en predio sirviente de la finca de los demanda-dos, ni ha habido pacto o convenio alguno consintiendo dinha servidumbre, ni ha existido nunca acto obstativo por el cual se haya adquirido la misma.
Los demandados si bien aceptaron los hechos esenciales de la demanda con la excepción de que alegaron ser dueños de una tercera parte del callejón y negaron que no hayan existido actos obstativos que favorezcan su derecho, definie-ron, como tales actos, en la contrademanda que al mismo tiempo archivaron para que se declare que su derecho se basa en la prescripción por más de 20 años, en esta forma:
“Alegan los exponentes que ni en la hoja destinada a la inscrip-ción de la finca de una y otra de las partes litigantes, existe inscrita la servidumbre a que viene obligada la casa del demandante para con la de los demandados, a virtud del derecho que los anteriores dueños que edificaron la casa de los contrademandantes tuvieron para hacer la edificación de dicha casa tal como está hoy edificada en lo que se ■refiere a-la muralla colindante con la casa del hoy demandante y con-trademandado y sus ventanas en litigio, cuyo derecho hasta aquí, fué por todos reconocido y respetado; y alegan los exponentos, que aun en el caso de que en el día de hoy el demandante señor Vincenty y Ramos pudiera tener algún derecho para exigir que las cosas fue-ran variadas en la casa de los demandados, ese derecho lo habría per-dido totalmente el señor Vincenty por virtud de la prescripción de ■tal derecho que nunca fué alegado durante todo el tiempo que le ha ¡concedido la ley.”
La corte inferior, 'entre otras conclusiones, sosteniendo la sentencia que dictó declarando sin lugar la demanda, sienta las siguientes:
“ * * * ; y ha sido un hecho probado, que durante este lapso de tiempo de más de 20 años, los demandados no han sido molesta-dos o en forma alguna requeridos, para que procedieran a tapiar las ventanas cuyo cierre o tapiado se solicita en la actualidad. Ni los *110antiguos dueños de la casa que es hoy pertenencia del demandante, ni el demandante mismo, al tiempo de comprarla, ni cuando la casa de los demandados fué reedificada por causa de los terremotos, ni en momento alguno, ni antes ni después de ahora, han hecho petición, o indicación alguna contra la existencia de las ventanas que existen en la casa de los demandados y que ha sido causa de esta controver-sia o reclamación, y si esto es así, y si el espacio de tiempo transcu-rrido es de más de veinte años, lógico es concluir que la casa de los demandados ha adquirido por prescripción, dada la acción personal ejercitada, la servidumbre de luces y vistas sobre la finca o casa del demandante, pues la prescripción es un motivo de extinción y cadu-cidad de lás acciones cuando no se han ejercitado dentro del tiempo que para este efecto les está respectivamente señalado. (S. 10 de Abril de 1872, Tribunal 'Supremo de España.) ’ ’
Como se puede notar del razonamiento de la corte inferior, la prescripción se hace depender del transcurso de más de 20 años en que la mera tolerancia del demandante y sus anteriores dueños constituye el único motivo para que los demandados se crean con derecho a mantener abiertas sus ventanas en la pared de su finca con vistas rectas a la finca del demandante y para nada se alude a la existencia de actos obs-tativos de los que pudieran arrancar los demandados para alegar y sostener la prescripción. Y es que la prueba nada indica en tal sentido y el caso por consiguiente cae bajo la autoridad del caso de García v. García, 25 D.P.R. 128. Des-pués de llegarse a la conclusión en dicho caso que no era una calle pública sino un callejón lo que separaba las dos casas, las circunstancias de este pleito son bien análogas. Y esta Corte Suprema después de un estudio cuidadoso de los hechos, de la ley actual, así como del derecho antiguo aplicable, dijo lo siguiente:
“Hemos citado dos sentencias anteriores al Código Civil, para demostrar que los principios que regían esta materia eran esencial-mente los mismos que informan dicho código. Y si bien es cierto que fué el Código Civil el que fijó la distancia de dos metros para las vistas rectas, también lo es que jamás existió derecho alguno a tener dichas vistas por medio de puertas o ventanas abiertas en pared propia contigua a finca ajena. Y ese es el caso del demandado. *111Ni por la legislación antigua, ni por el Código Civil, pudieron el demandado, o su antecesor, abrir como lo hicieron en la pared de •que se trata las puertas y ventanas que en la misma existen. Su ac-tuación fué contraria a la ley y no puede el demandado invocar el transcurso de los años para la adquisición de su alegado derecho a continuar teniendo abiertas las repetidas puertas y ventanas contra la voluntad del propietario del solar contiguo, a menos que hubiera demostrado la existencia del ‘acto obstativo’ a que se refiere la ju-risprudencia y a partir de él el transcurso del tiempo necesario para prescribir.” (p. 138.)
La opinión termina diciendo: “ Si la mera tolerancia no crea derecho alguno, no es de importancia la consideración del elemento tiempo.' En cualquier época puede la persona que ha venido voluntariamente tolerando, tomar otra acti-tud y demandar y obtener el pleno reconocimiento de sus derechos. ’ ’
Los apelados alegan, sin embargo, que el caso de Gar-cía, supra, es aplicable solamente a casas que tienen pared medianera y que es cuando tiene una significación correcta el vocablo “contigüidad.” Sin citas de autoridades ni ju-risprudencia que estableciera la distinción, la argumenta-ción de los apelados resulta bastante confusa para producir una convicción.
Parece conveniente aclarar, sin embargo, la contención del apelante en ese punto diciendo, que aunque dos casas las divida un callejón o una porción de terreno, una y otra son contiguas al límite de la línea divisoria que las separa y de ese límite es que se debe partir para determinar la dis-tancia” a que se refiere el artículo 589 del Código Civil.
Las circunstancias, por otro lado, de que la casa de los demandados se haya fabricado con anterioridad a la del de-mandante, lo que no aparece probado, y que las vistas no den al interior de la casa del demandante, no son para te-nerse en cuenta en la aplicación de dicho artículo 589, pues la distancia se ha de fijar al construirse las vistas. Yéase el caso de Vallecillo v. Vidal, 33 D.P.R. 337.
Asumiendo lo más favorable a los apelados de que ellos *112sean dueños de una tercera parte del callejón, la muralla oeste en donde estaban construidas las cuatro ventanas con vistas rectas sólo distaría ocho pulgadas del límite de la finca urbana del demandante.

Por todo lo expuesto, la sentencia apelada debe revocarse y dictarse otra declarando con lugar la demanda.